Banke, Judge.
The defendants were convicted of selling marijuana in violation of the Georgia Controlled Substances Act. Their appointed counsel on appeal has filed a motion to withdraw pursuant to Anders v. Calif., 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967), and in accordance therewith has filed a brief raising points which arguably could support an appeal. As required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have carefully examined the record and transcript to determine if there are any meritorious errors of substance. We have discovered none, and agree with counsel that those presented in his brief are without merit. Therefore, this court grants the motion to withdraw, and we affirm the conviction. See Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980). We are satisfied that the evidence presented at trial was sufficient to enable any rational trier of fact to find the defendants guilty beyond reasonable doubt. Baldwin v. State, 153 Ga. App. 35 (264 SE2d 528) (1980).
*207Decided April 28, 1982.
James B. Thagard, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J, and Birdsong, J., concur.